              Case 5:20-cv-01374-SVK Document 10 Filed 05/14/20 Page 1 of 4




     Daniel C. Fleming, Esq. (SBN 314283)
 1
     WONG FLEMING
 2   821 Alexander Road, Suite 200
     Princeton, NJ 08540
 3   Phone: (609) 951-9520
 4
     Fax: (609) 951-0270
     dfleming@wongfleming.com
 5   Attorneys for Plaintiff KeyBank National Association, successor by merger to Key Equipment
     Finance, Inc.
 6

 7                               UNITED STATES DISTRICT COURT

 8                            NORTHERN DISTRICT OF CALIFORNIA
 9
                                           SAN JOSE DIVISION
10
      KEYBANK NATIONAL ASSOCIATION,
11    successor by merger to Key Equipment                Case No. 20-cv-01374-SVK
      Finance, Inc.,
12

13                           Plaintiff,
                                                          PLAINTIFF’S EX PARTE
14             v.                                         APPLICATION FOR ALTERNATE
                                                          SERVICE OF PROCESS AND
15    MEDINA TOURS & CHARTERS, INC.,                      EXTENSION OF TIME FOR
      FERNANDO MEDINA, and SALVADOR                       SERVICE OF PROCESS
16
      MEDINA,
17
                             Defendants.
18

19
            Plaintiff KeyBank National Association, successor by merger to Key Equipment Finance,
20
     Inc., (“Plaintiff”), by and through its undersigned counsel and pursuant to Fed. R. Civ. P. 4(m) and
21
     L.R. 7-10, hereby files this ex parte Application for Extension of Time for Service of Process, and
22

23   respectfully requests this Court extend the time for service of the Summons and Complaint on

24   Defendants Medina Tours & Charters, Inc., Fernando Medina, and Salvador Medina (collectively
25
     “Defendants”), and permit alternate service as outline herein.
26
            WHEREFORE, Plaintiff make the following representations and recommendations:
27

28
                                                      1
               PLAINTIFF’S EX PARTE APPLICATION FOR ALTERNATE SERVICE OF PROCESS
                         AND AN EXTENSION OF TIME TO SERVE DEFENDANTS
                 Case 5:20-cv-01374-SVK Document 10 Filed 05/14/20 Page 2 of 4




            1.       This action was commenced on February 24, 2020, upon the filing of the Summons
 1

 2   and Complaint against the Defendants [ECF No. 1].

 3          2.       As of the date of this filing, Plaintiff’s process server made five (5) attempts to
 4
     perfect service upon the individual Defendants at their respective residential addresses and the
 5
     corporate Defendant at the residential address of its registered agent designated for service of
 6

 7
     process. Despite diligent efforts, attempted service was unsuccessful. (See Declaration of Daniel

 8   C. Fleming (“Fleming Decl.”), ¶¶ 6, 7, 8).
 9          3.       Notwithstanding the difficulties incurred to date regarding service, Plaintiff
10
     believes that the identified addresses are the true addresses of the Defendants.
11
            4.       Plaintiff intends to conduct the following actions regarding service as to Defendants
12

13   Fernando Medina and Salvador Medina, pursuant to Fed. R. Civ. P. 4(e)(1) and CCP 415.30 –

14   service by posting a true and correct copy of the filed Summons and Complaint to the front door
15
     or at such other door as appears to be the main entrance and to mail a true and correct copy of the
16
     filed Summons and Complaint simultaneously by U.S.P.S. first class and certified return receipt
17
     requested mail as follows:
18

19          Fernando Medina
            2569 E Trimble Road
20          San Jose, California 95132
21
            and
22
            Salvador Medina
23          1658 Los Suenos Avenue
            San Jose, California 95116
24

25          5.       As to Defendant Medina Tours & Charters Inc., pursuant to Fed. R. Civ. P. 4(h(A)
26   and CCP 415.30, service upon Salvador Medina as registered agent, by posting a true and correct
27

28
                                                       2
                 PLAINTIFF’S EX PARTE APPLICATION FOR ALTERNATE SERVICE OF PROCESS
                           AND AN EXTENSION OF TIME TO SERVE DEFENDANTS
               Case 5:20-cv-01374-SVK Document 10 Filed 05/14/20 Page 3 of 4




     copy of the filed Summons and Complaint to the front door or at such other door as appears to be
 1

 2   the main entrance and first-class and certified return receipt mail as follows:

 3          Medina Tours & Charters, Inc.
            c/o Salvador Medina, Registered Agent
 4
            1658 Los Suenos Avenue
 5          San Jose, California 95116

 6          WHEREFORE, Plaintiff hereby respectfully requests this Court permit alternate service
 7
     of process and extend time for service by an additional thirty (30) days for which to serve the
 8
     Summons and Complaint upon Defendants Medina Tours & Charters Inc., Fernando Medina, and
 9

10
     Salvador Medina.

11
                                           Respectfully submitted,
12

13                                         WONG FLEMING

14
                                    By:    /s/ Daniel C. Fleming
15
                                           Daniel C. Fleming, Esq. (SBN 314283)
16                                         Attorneys for Plaintiff KeyBank National Association,
                                           successor by merger to Key Equipment Finance, Inc.
17

18
        Date: May 14, 2020
19

20

21

22

23

24

25

26

27

28
                                                      3
                PLAINTIFF’S EX PARTE APPLICATION FOR ALTERNATE SERVICE OF PROCESS
                          AND AN EXTENSION OF TIME TO SERVE DEFENDANTS
              Case 5:20-cv-01374-SVK Document 10 Filed 05/14/20 Page 4 of 4




 1
                                     CERTIFICATE OF SERVICE
 2

 3           I, Daniel C. Fleming, an attorney, hereby certify that I electronically filed the foregoing
     with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 4   to the parties registered with the Court’s CM/ECF system.
 5
            Additionally, on May 14, 2020, a true and correct copy of the foregoing was mailed by
 6   U.S.P.S. first class and certified return receipt requested mail to:

 7           Fernando Medina
 8
            2569 E Trimble Road
            San Jose, California 95132
 9
            Salvador Medina
10          1658 Los Suenos Avenue
11
            San Jose, California 95116

12          Medina Tours & Charters, Inc.
            c/o Salvador Medina, Registered Agent
13
            1658 Los Suenos Avenue
14          San Jose, California 95116

15
                                           By:     /s/ Daniel C. Fleming
16
                                                   Daniel C. Fleming, Esq.
17

18      Date: May 14, 2020
19

20

21

22

23

24

25

26

27

28
                                                      4
               PLAINTIFF’S EX PARTE APPLICATION FOR ALTERNATE SERVICE OF PROCESS
                         AND AN EXTENSION OF TIME TO SERVE DEFENDANTS
